Citation Nr: 0901294	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1944.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.


FINDING OF FACT

Throughout the appeal, the veteran exhibits hearing between 
Level V and Level VI in the left ear, and Level II in the 
right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met at any time 
throughout the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159(b), 3.321(b) (1), 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  In 
April 2005, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required for the 
initial claim of service connection for bilateral hearing 
loss to include the relative burdens of VA and the veteran.  
Service connection was subsequently granted as to bilateral 
hearing loss, and the veteran appealed the initial rating 
assigned in November 2005.  In cases such as this, where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  That burden has not been met in this case.  Neither 
the veteran nor his representative alleges such prejudice in 
this case.  Therefore, no further notice is needed.  
Regardless, in a letter dated in March 2006, the AOJ notified 
the veteran of the process by which disability ratings and 
effective dates are determined.  The veteran was given the 
opportunity to submit additional information.  The claim 
subsequently was readjudicated in the August 2006 
supplemental statement of the case.  The veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claim for a higher rating.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in relation to his claim. The duty to 
assist has been fulfilled.

Disability Evaluation

The veteran seeks a higher disability evaluation for his 
service-connected bilateral hearing loss.  Such evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  In view 
of the number of atypical instances, it is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Particularly, in appeals 
such as this that concern the assignment of an initial 
rating, the level of disability from the grant of service 
connection forward will be examined.  Higher evaluations for 
separate periods are available based on the facts found 
during the appeal period to account for any fluctuation in 
severity.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Service connection was established for bilateral hearing loss 
by rating decision in November 2005, and was assigned a 10 
percent evaluation under DC 6100.   

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates 
the average pure tone threshold (derived from the sum of the 
1000, 2000, 3000, and 4000-Hertz thresholds divided by four) 
with the ability to discriminate speech, providing a Roman 
numeral to represent the correlation.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII is used to determine the disability rating 
based on the relationship between the values for each ear 
derived from Table VI.  See 38 C.F.R. § 4.85.  

VA afforded the veteran an audiological examination in April 
2005.  The following pure tone thresholds, in decibels, were 
recorded as follows:







HERTZ



1000
2000
3000
4000
Avg
RIGHT
45
50
75
75
61
LEFT
40
60
80
85
66

Speech audiometry revealed speech recognition ability of 92 
percent in the right and 72 percent in the left ear.  The 
diagnosis was mild sloping to profound sensorineural hearing 
loss in the right ear, and mild sloping to profound 
sensorineural hearing loss above 500 Hz in the left ear.  
Based on this evidence, the RO issued a rating decision in 
November 2005, assigning a 10 percent evaluation.

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of II for the right ear (58 to 65 average 
puretone threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, results yield a 
numerical designation of VI for the left ear (66 to 73 
average puretone decibel hearing loss, with between 68 and 74 
percent speech discrimination).  Entering the category 
designation of VI for the left (poorer) ear and II for the 
right ear into Table VII produces a 10 percent disability 
evaluation, under Diagnostic Code 6100.

The veteran was re-evaluated in May 2006.  At that time, VA 
audiological examination revealed:




HERTZ



1000
2000
3000
4000
Avg
RIGHT
45
55
75
80
64
LEFT
35
60
80
85
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 72 percent in the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is II.  When the column 
for average pure tone decibel loss falling between 58 and 65 
is intersected with the line for 68 to 74 percent 
discrimination, the resulting designation is V for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation.  With a numeric designation of II for 
the right ear and V for the left ear, the point of 
intersection on Table VII requires assignment of a 10 percent 
rating under DC 6100.  See 38 C.F.R. § 4.85(h).

The Board considered the argument of the veteran's 
representative that the examination was inadequate, and 
should be returned since immittance testing could not be 
completed.  However, 38 C.F.R. § 4.85 only requires that an 
examination for VA purposes include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  The VA examinations performed in this case satisfied 
this standard.  The RO in assigning the initial disability 
rating has applied the rating schedule accurately and there 
is no basis for assigning a higher evaluation.  While the 
claims folder was not available to the examiner for review, 
the audiometric examinations resulted in very similar 
findings and the representative has not explained why the 
claims folder would be necessary.  The assignment of a rating 
for hearing loss is achieved by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, the record does not support the assignment 
of different percentage evaluations during the time period on 
appeal.  There were no distinct periods of time during which 
the veteran's disability was compensable.  He is accordingly 
not entitled to receive a "staged" rating.  Hart, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


